                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                               EUREKA DIVISION

                                   7

                                   8             DAMESHLO A. GREEN,                                 Case No. 19-cv-08041-RMI
                                   9             Plaintiff,
                                                                                            ORDER OF DISMISSAL WITH LEAVE
                                  10             v.                                         TO AMEND
                                  11             JIM ROBERTSON, et al.,
                                  12             Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. § 1983. He

                                  15   has been granted leave to proceed in forma pauperis.

                                  16                                                  DISCUSSION

                                  17          Standard of Review

                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  20   1915A(a). In its review, the court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the statement

                                  27   need only ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

                                  28   rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). Although in order to state a
                                   1   claim a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation to provide

                                   2   the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

                                   3   formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations must

                                   4   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   5   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   6   claim to relief that is plausible on its face.” Id. at 570. The United States Supreme Court recently

                                   7   explained the “plausible on its face” standard of Twombly: “While legal conclusions can provide

                                   8   the framework of a complaint, they must be supported by factual allegations. When there are well-

                                   9   pleaded factual allegations, a court should assume their veracity and then determine whether they

                                  10   plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  11               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  12   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
Northern District of California
 United States District Court




                                  13   the alleged deprivation was committed by a person acting under the color of state law. West v.

                                  14   Atkins, 487 U.S. 42, 48 (1988).

                                  15          Legal Claims

                                  16          Plaintiff alleges that he fell out of his top bunk injuring himself.

                                  17          The Constitution does not mandate comfortable prisons, but neither does it permit

                                  18   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a prisoner

                                  19   receives in prison and the conditions under which he is confined are subject to scrutiny under the

                                  20   Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). In its prohibition of “cruel

                                  21   and unusual punishment,” the Eighth Amendment places restraints on prison officials, who may

                                  22   not, for example, use excessive force against prisoners. See Hudson v. McMillian, 503 U.S. 1, 6-7

                                  23   (1992). The Amendment also imposes duties on these officials, who must provide all prisoners

                                  24   with the basic necessities of life such as food, clothing, shelter, sanitation, medical care and

                                  25   personal safety. See Farmer, 511 U.S. at 832. A prison official violates the Eighth Amendment

                                  26   when two requirements are met. First, the deprivation alleged must be, objectively, sufficiently

                                  27   serious. Farmer, 511 U.S. at 834 (citing Wilson v. Seiter, 501 U.S. 294, 298 (1991)). Second, the

                                  28   prison official possesses a sufficiently culpable state of mind. Id. (citing Wilson, 501 U.S. at 297).
                                                                                          2
                                   1           Neither negligence nor gross negligence will constitute deliberate indifference. See Farmer

                                   2   at 835-37 & n.4. A prison official cannot be held liable under the Eighth Amendment for denying

                                   3   an inmate humane conditions of confinement unless the standard for criminal recklessness is met,

                                   4   i.e., the official knows of and disregards an excessive risk to inmate health or safety. See id. at

                                   5   837.

                                   6           “In a § 1983 or a Bivens action – where masters do not answer for the torts of their servants

                                   7   – the term ‘supervisory liability’ is a misnomer. Absent vicarious liability, each Government

                                   8   official, his or her title notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556

                                   9   U.S. at 677 (finding under Twombly, 550 U.S. at 544, and Rule 8 of the Federal Rules of Civil

                                  10   Procedure, that complainant-detainee in a Bivens action failed to plead sufficient facts “plausibly

                                  11   showing” that top federal officials “purposely adopted a policy of classifying post-September-11

                                  12   detainees as ‘of high interest’ because of their race, religion, or national origin” over more likely
Northern District of California
 United States District Court




                                  13   and non-discriminatory explanations).

                                  14           A supervisor may be liable under section 1983 upon a showing of (1) personal

                                  15   involvement in the constitutional deprivation or (2) a sufficient causal connection between the

                                  16   supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden, 678 F.3d 991,

                                  17   1003-04 (9th Cir. 2012). Even if a supervisory official is not directly involved in the allegedly

                                  18   unconstitutional conduct, “[a] supervisor can be liable in this individual capacity for his own

                                  19   culpable action or inaction in the training, supervision, or control of his subordinates; for his

                                  20   acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous

                                  21   indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation

                                  22   omitted). The claim that a supervisory official “knew of unconstitutional conditions and ‘culpable

                                  23   actions of his subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional

                                  24   conduct of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                  25   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                  26   conclusory allegations that supervisor promulgated unconstitutional policies and procedures which

                                  27   authorized unconstitutional conduct of subordinates do not suffice to state a claim of supervisory

                                  28   liability).
                                                                                          3
                                   1           Plaintiff states that he notified the administration of Pelican Bay State Prison of the

                                   2   dangers and unsafe conditions of having to do climb up and down from the top bunk without any

                                   3   bars or safety rails. He submitted forms requesting a wall ladder or step to the warden and the

                                   4   administration but received no response. Several weeks later he fell while climbing off the top

                                   5   bunk and injured his hand.

                                   6           The complaint is dismissed with leave to amend to provide more information. The only

                                   7   defendant is the warden, but Plaintiff has not demonstrated the warden’s personal involvement in

                                   8   the constitutional deprivation. The fact that Plaintiff submitted a form to the warden, without

                                   9   more, is insufficient. He must show that the warden was deliberately indifferent to his safety. In an

                                  10   amended complaint, Plaintiff may wish to add defendants who denied his requests for the ladder

                                  11   or step. Additionally, Plaintiff must demonstrate that the failure to provide a ladder or step

                                  12   violated the Eighth Amendment. In one of his exhibits, a prison official states that ladders or steps
Northern District of California
 United States District Court




                                  13   cannot be provided, however, Plaintiff may request a lower bunk. Compl. at 34. Plaintiff should

                                  14   indicate if he requested a lower bunk or provide more allegations about how the denial of the

                                  15   ladder or step was sufficiently serious and that the named defendants had a culpable state of mind.

                                  16                                              CONCLUSION

                                  17           The complaint is DISMISSED with leave to amend in accordance with the standards set

                                  18   forth above. The amended complaint must be filed within twenty-eight (28) days of the date this

                                  19   order is filed and must include the caption and civil case number used in this order and the words

                                  20   AMENDED COMPLAINT on the first page. Because an amended complaint completely replaces

                                  21   the original complaint, Plaintiff must include in it all the claims he wishes to present. See Ferdik v.

                                  22   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the original

                                  23   complaint by reference. Failure to amend within the designated time will result in the dismissal of

                                  24   this case.

                                  25           It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court informed

                                  26   of any change of address by filing a separate paper with the clerk titled “Notice of Change of

                                  27   Address” and must comply with the court's orders in a timely fashion. Failure to do so may result

                                  28   in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil Procedure
                                                                                          4
                                   1   41(b).

                                   2            IT IS SO ORDERED.

                                   3   Dated: January 21, 2020

                                   4

                                   5
                                                                        ROBERT M. ILLMAN
                                   6                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                    5
